Order entered June 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00426-CR

                      JAVEON DEROID DALCOURZUBER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F15-10957-J

                                           ORDER
        Before the Court is appellant’s January 16, 2019 second motion to recalculate the briefing

deadline due to an incomplete reporter’s record. The reporter’s record is now complete. We

GRANT the motion to the extent we ORDER appellant’s brief filed within thirty days of the

date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE